Order entered June 17, 2022




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-22-00283-CV

              IN RE MODERN SENIOR LIVING, LLC, Relator

          Original Proceeding from the 101st Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-20-17614

                                    ORDER
               Before Justices Osborne, Partida-Kipness, and Smith

      In accordance with the Court’s opinion of this date, the petition for writ of

mandamus is CONDITIONALLY GRANTED. We ORDER the trial court to

issue an order (1) vacating its November 3, 2021 “Order Denying Defendant’s

Motion for Leave to Designate Responsible Third Party” and its March 25, 2022

“Order Denying Defendant’s Motion for Reconsideration of its Motion for Leave

to Designate Responsible Third Party,” and (2) granting relator’s January 21, 2021

“Defendant Modern Senior Living, LLC’s Motion for Leave to Designate

Responsible Third Party.”
      The Court further ORDERS the trial judge to file with this Court, within

thirty days of the date of this Order, a certified copy of its order issued in

compliance with this Order. A writ will issue only if the trial court fails to comply

with this Order.

                                             /s/    LESLIE OSBORNE
                                                    JUSTICE